Citation Nr: 9910054	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  96-37 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a generalized 
seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, to include a bipolar disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from December 1962 to November 
1965.

In October 1967, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania received 
the veteran's application for entitlement to service 
connection for a nervous disorder.  It appears as though the 
veteran's father submitted the claim.  In a January 1968 
rating decision, the RO, inter alia, denied entitlement to 
service connection for a mental disorder.  The RO also noted 
that the veteran's passive dependency personality, 
incompetent was a constitutional or developmental 
abnormality-not a disability under the law.  Notice was 
mailed in January 1968.  The determination was not appealed.  
As such, it is final.  38 U.S.C. § 4005(c); 38 C.F.R. 
§ 19.153 (1968) (now codified as 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1998).

In June 1995, the RO received the veteran's application for 
service connection for grand mal seizures and psychiatric 
problems.  In response, by a June 1995 letter, the RO told 
the veteran that his claim was previously denied in January 
1968 and notice of that determination was mailed within the 
same month.  The RO also told the veteran once a claim has 
been finally disallowed, it cannot be reopened unless there 
is new and material evidence.  Therefore, to reopen the 
claim, new and material evidence must be submitted; 
otherwise, no further action would be taken.  In an effort to 
substantiate his claim additional evidence was submitted and 
obtained.  

In October 1995 and February 1996 rating actions, the RO, in 
part, denied entitlement to service connection for a blow to 
the head, nonservice-connected pension benefits, and 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for a passive-dependent personality and 
generalized seizure disorder.  The veteran disagreed with the 
determination, and in February 1996, the RO issued a 
statement of the case (SOC) addressing the foregoing issues.  
The veteran perfected the appeal therefrom.

In May 1996, the RO granted entitlement to non-service 
connected pension benefits.  Because the issue in controversy 
in this regard has been resolved, it is no longer on appeal 
before the Board of Veterans' Appeals (Board).  

Regarding service connection for residuals of a blow to the 
head, at his personal hearing in August 1998 and by an August 
1998 letter, the veteran stated he wanted to withdraw the 
claim of entitlement to service connection for a blow to the 
head.  VA regulations provide that an appellant may withdraw 
his appeal at any time before the Board promulgates a 
decision, and when an appeal is withdrawn, the Board may 
dismiss the appeal because it fails to allege specific error 
of fact or law in the appealed RO determination.  
38 C.F.R. §§ 20.202, 20.204 (1998).  Here, as indicated 
above, the veteran, at his personal hearing and before the 
Board rendered a final decision, specifically withdrew that 
issue.  Since the veteran has withdrawn his contentions put 
forth on substantive appeal, there are no allegations of 
error of fact or law for the Board to consider.  Id.  The 
Board therefore does not have jurisdiction to review the 
veteran's appeal and the dismissal of that claim is 
appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202.

Regarding service connection for a generalized seizure and 
personality disorder, the Board initially acknowledges that 
at the veteran's personal hearing in August 1998, the 
veteran's representative argued that the issues on appeal 
were incorrectly framed as whether new and material evidence 
had been presented to reopen the claim of entitlement to 
service connection for a generalized seizure disorder and 
personality disorder.  Instead, the issues on appeal should 
be framed as entitlement to service connection for a 
generalized seizure disorder and bipolar disorder.  See 
Hearing Transcript (T.) at 1-7.  In this regard, it is 
acknowledged in that it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised at any 
stage in the proceedings, and, once apparent, it must be 
addressed.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

With respect to the veteran's claim of service-connection for 
a generalized seizure disorder, the Board notes that the 
veteran initially sought entitlement to service connection 
for a seizure disorder in June 1995, the RO initially denied 
the claim in October 1995, and the veteran perfected a timely 
appeal therefrom.  Throughout the appellate process, the 
issue has been framed in a finality posture and adjudicated 
under a new and material analysis. However, because a final 
determination has not been rendered, see generally 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.301-20.302 (1998), the 
Board finds that the issue on appeal should be framed as 
entitlement to service connection for a generalized seizure 
disorder and adjudicated on a de novo basis.  At this time, 
it is noted because of due process deficiencies associated 
with this claim, the issue will be addressed in the remand 
portion of the decision. 

Regarding service connection for a bipolar disorder, as noted 
above, in January 1968, the RO, inter alia, denied 
entitlement to service connection for a mental disorder, 
finding no record of any mental disorder in service and no 
evidence of a psychosis within two years following service.  
That determination was not appealed and as such, it is final.  
The Board is cognizant of the representative's arguments 
expressed on appeal, maintaining that although service 
connection for a personality disorder has been finally 
denied, service connection for a bipolar disorder has not 
been finally denied; thus, a de novo review of entitlement to 
service connection for a bipolar disorder is warranted.  
However, the United States United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the Court) has held notwithstanding the nomenclature and 
varied etiology attributed to the veteran's mental 
disability, his mental disorder by any name, remains the 
same; it is "inextricably intertwined" with his previous 
claim for entitlement to service connection for a mental, 
nervous disorder which was previously denied and is final.  
Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (citations 
omitted); but see Ephraim v. Brown, 82 F.3d 399, 402 (Fed. 
Cir. 1996) (Specifying "our decision is limited to the issue 
of jurisdiction of the Court" and holding "a claim based on 
the diagnosis of a new mental disorder . . . states a new 
claim, for the purpose of jurisdictional requirement, when 
the new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement."  

Because the veteran's claim is not a new claim, but an 
attempt to reopen the previously denied claim for a mental 
disorder, the Board finds that the finality posture of the 
claim is appropriate and accordingly, will be addressed as 
such below.  Additionally, in consideration of the various 
diagnoses of record, the procedural development presented in 
this case, and in order to adequately contemplate the 
veteran's contentions expressed on appeal, the Board finds 
that the issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a personality disorder should be restyled as 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder to include a bipolar disorder.  
Accordingly, the issue on appeal is restyled as listed on the 
title page.

In a July 1996 letter, the veteran argued that clear and 
unmistakable errors (CUE) had been committed in his claim.  
The veteran averred the October 1965 report of medical 
examination erroneously noted normal findings and because the 
RO failed to accurately, timely, and completely amend his 
records he had been denied fairness in the adjudicative 
process.  In response, in the August 1996 supplemental 
statement of the case (SSOC), the RO told the veteran that 
findings documented on the in-service physical examination 
were not under the scope of VA jurisdiction and the 
allegation of CUE is not warranted because it did not address 
a specific decision or decisions on the record and laws 
extant at that time.  The veteran was told that CUE involved 
a flawed decision resulting from misapplication of 
directives, laws, or regulations but did not include the duty 
to assist in the development of facts pertinent to VA claims.  
In August 1996, the veteran clarified that he did not allege 
error in the October 1965 examination report; instead, the 
CUE was made by VA in reporting that physical examination at 
discharge was essentially normal.  The foregoing assertion 
was reiterated on the August 1996 VA Form 9.  In response, in 
a subsequent SSOC, the RO told the veteran that review of the 
medical examination by the Army on October 16, 1965 showed 
that no psychiatric abnormalities were noted by clinical 
evaluation and no psychiatric defects or diagnoses were 
identified; the examination, in respect to the veteran's 
mental status, was indeed normal.  Thus, there was no basis 
for a finding of CUE.  The veteran thereafter did not express 
disagreement.  In view of the foregoing, the Board finds that 
a claim for CUE has not been properly raised or developed for 
appellate review; thus, additional development in this regard 
is not warranted.  

In August 1998, the veteran submitted additional August 1998 
statements from D.B.L. and M.L., M.D.  VA regulations provide 
that any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board must be 
referred to the RO for review and preparation of a SSOC.  
38 C.F.R. § 20.1304 (1998).  In this case, the veteran has 
submitted a written waiver of initial RO adjudication; 
therefore, the provisions of 38 C.F.R. § 20.1304 are 
satisfied.


FINDINGS OF FACT

1.  In a January 1968 rating action, service connection for 
mental disorder was denied.  The determination was not 
appealed and became final.

2.  Subsequent to 1968, the newly submitted evidence consists 
of additional medical reports, supporting statements, and a 
hearing transcript.  Included within the medical evidence are 
May 1996, August 1996, and August 1998 medical statements in 
which a doctor states that the veteran suffers from severe 
bipolar disorder and the symptoms of the disorder first 
appeared during service.

3.  The foregoing evidence was not previously considered and, 
assuming its credibility, is so significant that it must be 
considered to decide the merits of the case.

4.  The competent evidence of record indicates that the 
veteran's currently diagnosed bipolar disorder is related to 
in-service events; therefore, the claim is plausible.

5.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and the veteran has 
been adequately apprised of his due process rights.

6.  The record shows that the veteran's bipolar disorder had 
its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder to include a bipolar disorder, the 
January 1968 claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The claim for service connection for a psychiatric 
disordr diagnosed as bipolar disorder is well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's bipolar disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material

The veteran seeks service connection for a psychiatric 
disorder to include a bipolar disorder.  Service connection 
may be established for a disability resulting from personal 
injury incurred or disease contracted in the line of duty or 
for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  The regulations also 
state that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for a chronic disease, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).

As noted above, in January 1968, the RO denied entitlement to 
service connection for a mental disorder, reasoning that 
there was no record of treatment of any mental disorder in 
service or evidence of a psychosis within two years following 
discharge from service.  Notice of that determination was 
mailed within the same month, but a timely appeal was not 
submitted.  Thus, the determination is final.  In 1968, the 
RO considered the veteran's service medical records, showing 
on discharge examination in October 1965 psychiatric findings 
were normal, but included a notation that in January 1963 the 
veteran was struck in the head with the butt of a rifle and 
received treatment for dizziness, headaches, and diplopia; an 
October 1967 statement from Harrisburg State Hospital, 
showing the veteran received treatment in September 1967 and 
a diagnosis of passive-dependent personality was made; and a 
November 1967 Summary of Hospitalization report, reiterating 
that the veteran was hospitalized in September 1967, noting 
that the veteran had experienced somatization since high 
school and since service had shown a decline in his behavior 
and personality, and recording a diagnosis of passive-
dependent personality, but may prove to be schizophrenia.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C. § 4005(c); 38 C.F.R. 
§ 19.153 (now codified as 38 U.S.C.A. §§ 7105(c); 38 C.F.R. 
§ 20.1103.  The veteran seeks to reopen his claims of 
entitlement to service connection and thereby, maintains that 
new and material evidence in support of his claim has been 
submitted.  

Under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
determinations of whether evidence is new and whether it is 
material are governed by the tests set forth in 38 C.F.R. 
§ 3.156(a), "new" evidence "means evidence not previously 
submitted to agency decision makers ... which is neither 
cumulative nor redundant"; "material" evidence is new 
evidence "which bears directly and substantially upon the 
specific matter under consideration" and "which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim").  38 U.S.C.A. § 5108; Fossie 
v. West 12 Vet. App. 1 (1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a).

A two-step analysis is conducted under 38 U.S.C.A. § 5108.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In Elkins 
v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) (en 
banc), the Court held that the two-step process set out in 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991), for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Board must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a), i.e., the new evidence bears directly and 
substantially on the specific matter, and is so significant 
that it must be considered to fairly decide the merits of the 
claim; second, if new and material evidence has been 
presented, immediately upon reopening the Board must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Board may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.  See Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc); Winters v. West, No. 97-2180 
(U.S. Vet. App. Feb. 17, 1999) (en banc); Justus v. Principi, 
3 Vet. App. 510 (1992).

Subsequent to 1968, the record contains a September 1967 
Personal Data Sheet and Commitment Data sheet from Harrisburg 
State Hospital; a January 1968 statement from Harrisburg 
State Hospital, showing that the veteran received treatment 
for symptoms associated with a passive-dependent personality; 
a March 1968 discharge summary report from Harrisburg State 
Hospital, documenting treatment received for symptoms 
associated with a mental disorder including writing worthless 
checks and recording diagnoses of personality trait 
disturbance, passive-aggressive personality, and passive-
dependent type; and a July 1968 Summary of Hospitalization 
report, indicating that from January 1968 to April 1968, the 
veteran was hospitalized for three counts of writing 
worthless checks and reiterating diagnoses of personality 
trait disturbance, passive-aggressive personality, and 
passive-dependent type.  

Also of record are hospital summary reports dated in April 
1968 and dated from September 1968 to January 1969 from the 
VA hospital at Lebanon, Pennsylvania, noting that in April 
1968 the veteran was transferred from Harrisburg State 
Hospital and that the discharge diagnoses included an 
emotionally unstable personality.  The reports also show the 
veteran was rehospitalized in September 1968 for 
participation in therapeutic group activities.  The diagnosis 
remained emotionally unstable personality.  

The record contains medical reports from G.W., M.D., 
extending from April to July 1991, referencing unrelated 
disorders; the veteran's January 1995 application, seeking 
service connection for unrelated disorders with an October 
1967 report from Harrisburg State Hospital, showing treatment 
for displaying poor judgment with regard to financial matters 
and employment instability and a diagnosis of personality 
trait disturbance, passive-aggressive personality, passive-
dependent type, copies of VA hospital summary reports 
extending from September 1968 to January 1969 in conjunction 
with separate statements from F.J.V., M.D., and C.B.D., M.D., 
dated in October 1993, M.I. and B.H. and M.L., M.D., dated in 
January 1995, and an undated statement from H.L.H., Jr., all 
referencing unrelated disorders.  

VA outpatient treatment reports dated from February 1995 to 
July 1995, showing treatment for mental problems and 
recording a diagnosis of depression, not otherwise specified; 
a June 1995 statement from M.L., M.D., referencing unrelated 
disorders; an August 1995 psychiatric evaluation report from 
the Adult Mental Health Clinic, documenting complaints of 
depression, mood swings, and increased anger with pressured 
speech and recording diagnoses, in part, of bipolar disorder 
and depression, not otherwise specified, are also of record.

Also of record are the veteran's general, psychiatric, and 
neurological VA examination reports dated in July 1995.  On 
psychiatric examination, diagnoses of Axis I: adjustment 
disorder with depressed mood, chronic, in partial remission 
with medication and alcohol abuse, in sustained remission; 
Axis II: personality disorder, not otherwise specified, with 
cluster B traits; and Axis V: Global Assessment Functioning 
60, current and past, were made.  

The record also contains August 1994 articles entitled The 
Facts About Chronic Fatigue Syndrome: Answers to Commonly 
Asked Questions About Chronic Fatigue Syndrome and Depression 
and Mania: The Course of Manic-Depressive (Bipolar) Illness 
and Manic-Depressive Illness; and excepts from the Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition, 
DSM-IV, addressing features of mood disorders and from the 
United States Code and House Report from the House of 
Representatives 104th Congress, 2nd Session [Report No. 104-
571].  

In a November 1995 statement, M.I. states he has known the 
veteran since 1979 and since that time, the veteran has been 
irrational and explosively violent when provoked.  M.I. adds, 
overall, the veteran is mild mannered, polite and has a 
gentle caring personality.  However, he has trouble coping 
with stressful situations.  M.I. also describes an incident 
surrounding one of the veteran's explosive episodes.  The 
veteran's sons, D.O.B. and T. also substantiate the foregoing 
assertions in an undated letter and February 1996 letter, 
respectively.  Additionally, in his February 1996 letter, T. 
adds the veteran has always been involved in volatile 
relationships, poor management of money, and has always had 
memory loss.  

The record also consists of a February 1996 statement, in 
which P.D.S., M.D., discusses an unrelated disorder; an April 
1996 statement, in which A.V., M.D., of the Humble Mental 
Health Clinic, states he has treated the veteran since August 
1995 and records a diagnosis of bipolar disorder, not 
otherwise specified, causes severe impairment; an April 1996 
statement, in which B.H. addresses an unrelated disorder; 
April 1996 medical reports from Baylor Hospital, documenting 
treatment received for impulsive behavior, sleeplessness, and 
depression and recording assessments of bipolar disorder-by 
history, mixed PT with cluster B bruits; and a May 1996 
statement from J.R., LMSW-ACP, showing that the veteran 
participated in individual therapy at Baylor Psychiatric 
Clinic with a diagnosis of bipolar disorder.

In a May 1996 statement, M.L., M.D., states after thoroughly 
reviewing the veteran's service records, hospital records, 
physician reports, diagnostic studies, psychiatric records, 
and supporting statements, the record establishes that the 
veteran's mental illnesses, psychiatric disabilities and 
active psychosis were incurred during service from December 
1962 to November 1965 with progressive deterioration during 
the two years after discharge from active duty.  M.L. adds 
the disorders had deteriorated from 1965 to the present and 
were permanent and superimposed psychotic disorders 
developing during and after enlistment with personality 
disorders.  M.L. also explains the veteran's precursors to 
the bipolar disorder were three Article 15's (misconduct in 
service), visits to the psychiatrist in service, the 
inability to sleep in service, fugue states, seizures, two 
jail visits in 1966 and a court-ordered commitment to the 
State Hospital for mental illnesses, as well as stays at the 
VAMC psychiatric wards in Lebanon, Pennsylvania in 1967, 1968 
and 1969.  Additionally, the veteran was ruled incompetent by 
the VA and courts, and had three failed marriages, failed 
relationships and 5 periods of incarcerations for contempt 
and over 30 physical confrontations with citizens.  The 
veteran's listed bankruptcy in 1957, vocational dilettantism, 
geographical instability, psychomotor epilepsy, suicide 
attempts, irritable moods, irritable affect, racing thought 
process, poor judgment and insight, pressured and 
circumstantial speech, poor thought content, depression, 
manic depression, insomnia, and hypomania were also listed as 
precursors.  After reviewing the foregoing, M.L. concludes 
the veteran's disorders were service-connected.  

Additionally, included within the evidence of record is a 
June 1996 statement from B.N.H., M.D., which addresses 
unrelated matters, but records an impression of psychiatric 
disturbance; a July 1996 statement, in which Dr. J.C.R., 
after examining the veteran, records pertinent diagnoses of 
Axis I: bipolar I disorder, most recent episode unspecified 
and alcohol abuse; Axis II: personality disorder (not 
otherwise specified); and an August 1996 letter from M.L., 
M.D., stating based upon the veteran's history and analysis 
of symptomatology, the veteran was misdiagnosed on September 
27, 1967.  M.L. states as of September 27, 1967, the 
veteran's diagnosis was manic depressive reaction (Code 9206) 
which had evolved into his present bipolar disorder.  M.L. 
then states the veteran "suffers" severe impairment of 
social and industrial adaptability and receives treatment by 
Mental Health and Mental Retardation Authority of Harris 
County, Texas.  In an August 1996 letter, R.F., M.D., of the 
Mental Health and Mental Retardation Authority of Harris 
County, Texas, reiterates statements made by M.L.  

The record also contains a September 1996 letter from R.W.E., 
M.D., and letters from H.T., D.B.L., the veteran's sister, in 
which she states she wondered if the veteran was 
schizophrenic and that she had saved the veteran's life on 
several occasions because of his seizures and manic episodes 
which preceded the seizures, and, B.T., a registered nurse, 
of HealthSouth Rehabilitation Hospitals; and an October 1996 
letter from M.L., M.D.  

In the October 1996 statement, M.L. adds the veteran's 
disorders are permanent and are superimposed psychomotor 
epilepsy with psychotic disorders (manic depressive reaction-
bipolar) developing during enlistment and continuing after 
service to the present.  M.L. also concludes based upon 
additional evidence, including the veteran's history and 
analysis of the symptomatology, the veteran's diagnosis on 27 
September 1967 was manic depressive reaction with definite 
impairment of social and industrial adaptability, and, in 
relevant part, a causal relationship exists between the 
veteran's present mental illness and his enlistment on active 
military duty.  

The record also contains a December 1996 statement from M.L., 
M.D., discussing unrelated disorders but recording pertinent 
diagnoses of Axis I: bipolar disorder, not otherwise 
specified, adjustment disorder with depressed mood, chronic, 
in partial remission with medications and Axis II: 
personality disorder not otherwise specified with cluster B 
traits, schizoid personality disorder, passive-dependent 
personality and passive aggressive personality; May 1996 
reports from Harris County Hospital, showing treatment for an 
unrelated disorder; a December 1996 letter from R.F., M.D., 
reiterating that the veteran had received treatment at the 
Humble Mental Health Clinic since August 1995 for a bipolar 
disorder; a January 1997 Social Security Administration award 
letter, showing that the veteran was awarded benefits based 
upon several disorders including an incapacitating bipolar 
affective disorder and personality disorder; and a March 1997 
letter, in which M.L., M.D., explains that the veteran met 
the requisite criteria for a diagnosis of bipolar syndrome 
and then records diagnoses of DSM-IV Axis I: Bipolar 
disorder, NOS (since September 27, 1967); depressive (since 
September 27, 1967); manic (since September 27, 1967) and 
personality change due to a general medical disorder (organic 
personality disorder that develops secondary to service-
connected head trauma, epilepsy, etc.) M.L. adds the 
"personality change due to a general medical condition" in 
DSM-IV should be service-connected as secondary to those 
disorders and evaluated under the general rating formula for 
mental disorders.  Excerpts from 38 C.F.R. § Parts 3 and 4 
were attached. 

In addition, in an August 1998 statement, M.L., M.D., inter 
alia, reiterates that the veteran continues to "suffer" 
from severe bipolar disorder and his symptoms for the 
disorder first appeared during service.  An August 1998 
letter from D.B.L. associated with an unrelated disorder, a 
booklet of numerous copies of record with notations by the 
veteran, and the veteran's August 1998 hearing transcript are 
also of record.  

At the veteran's personal hearing in August 1998, in relevant 
part, the veteran's representative recalled while in service, 
in January 1963, the veteran was struck in the head with a 
rifle and subsequent to the blow to the head, his psychiatric 
status deteriorated.  T. at 7.  The veteran thereafter 
testified he did not experience psychiatric symptoms prior to 
service, but during service his symptoms included going 
absent without leave and drinking.  Those symptoms have also 
persisted since service.  The veteran added his symptoms 
derived from a bipolar disorder.  T. at 7.  During the 
hearing, the veteran also testified his bipolar disorder had 
worsened, as over the last couple of years he was at first 
depressive, but in the 70's and 80's he became easily angered 
which resulted in a lot of fights.  T. at 22.

Regarding the medical statements from M.L., M.D., dated from 
May 1996 to October 1996 and dated in August 1998, the Board 
finds that the evidence is new because it was not previously 
of record at the time of the 1968 denial of service 
connection for a mental disorder.  This evidence is also 
material to the veteran's claim, in that, without 
adjudicating the credibility of the evidence submitted, the 
new evidence bears directly and substantially on the specific 
matter, and is so significant that it must be considered to 
fairly decide the merits of the claim.  38 U.S.C.A. § 5108; 
Fossie v. West, 12 Vet. App. 1, (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998); See Hadsell v. Brown, 
4 Vet. App. 209 (1993); 38 C.F.R. § 3.156. 

The evidence of record now reflects that the veteran has a 
psychiatric disorder, diagnosed as a bipolar disorder, and 
that it is related to an in-service incident.  The service 
medical records document while in service, in January 1963, 
the veteran was struck in the head with the butt of a rifle 
and thereafter, received treatment for headaches and 
dizziness.  In the May 1996 statement, after reviewing the 
veteran's service records, hospital records, physician 
reports, diagnostic studies, psychiatric records, and 
supporting statements, M.L., M.D. concluded the record 
establishes that the veteran's mental illnesses, psychiatric 
disabilities and active psychosis were incurred during 
service from December 1962 to November 1965 with progressive 
deterioration during the two years after service.  M.L. also 
stated the disorders had deteriorated from 1965 to the 
present and were permanent and superimposed psychotic 
disorders developing during and after enlistment.  In view of 
the foregoing evidence and without adjudicating the 
credibility of the evidence submitted, the Board finds that 
the evidence bears directly and substantially upon the 
specific matter under consideration, and by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  Again, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Based on the foregoing, the Board finds that the 
aforementioned evidence is new, in that it was not of record 
at the prior final disallowance and is not cumulative of 
other evidence of record and it is relative to and probative 
of showing that the veteran's psychiatric disorder to include 
a bipolar disorder is related to service.  See generally, 
Savage v. Gober, 10 Vet. App 489 (1997); Caluza v. Brown, 
7 Vet. App. 498 (1995).  Consequently, new and material 
evidence to reopen the veteran's claim for service connection 
for a psychiatric disorder to include a bipolar disorder has 
been submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Service connection

As previously discussed, new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder to include a 
bipolar disorder.  Where new and material evidence has been 
submitted, if the claim is well grounded, the Board may 
evaluate the merits of the claim after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
Elkins and Winters, all supra. 

At the outset, it is acknowledged that subsequent to 1968 the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder to include bipolar disorder has not 
received initial RO review on a de novo basis.  It is also 
acknowledged that in Bernard v. Brown, 4 Vet. App. 384, 394 
(1993), the Court held that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider (1) whether the claimant has been given both 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and (2) 
whether, if such notice has not been provided, the claimant 
has been prejudiced thereby.  See also Sutton v. Brown, 9 
Vet. App. 553, 564 (1997); Curry v. Brown, 7 Vet. App. 59, 
66-67 (1994).  Generally, Bernard stands for the proposition 
that the Board should not consider issues not considered by 
the RO decision on appeal to it and if the Board does so it 
should do so only with the full and informed participation of 
the appellant.  Id.  In this regard, it is noted that at the 
veteran's personal hearing in August 1998, the veteran's 
representative not only argued that new and material evidence 
had been presented to reopen the claim for service 
connection, but the evidence also substantiated the 
warranting of service connection and any remand by the Board 
for initial RO adjudication would constitute needless delay.  
T. at 27.  In addition, for the reasons discussed below and 
in view of the ultimate disposition determined for this 
issue, the Board finds that additional development is not 
warranted and adjudication in the first instance will not 
prejudice the veteran's claim on appeal or his enjoyment of 
any statutory and regulatory procedural rights.  Bernard, 
supra.

Under the law, a person who submits a claim for benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a).  In order for 
a claim to be well grounded, there must be competent evidence 
of current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.)  
Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, the 
Board finds that the veteran has submitted a well-grounded 
claim.  The service medical records show in January 1963, the 
veteran received treatment for being struck in the head with 
the butt of a rifle and at that time, he complained of 
dizziness and headaches.  The record also shows after 
service, the veteran received treatment for a symptoms 
attributable to a mental defect and in May 1996, October 
1996, and May 1996, M.L., M.D., concludes that the veteran's 
psychiatric disorders were related to service.  The VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  After reviewing the pertinent 
evidence of record, the Board is satisfied that all necessary 
evidence has been received for an equitable disposition of 
the veteran's appeal and adequately developed.  Id. 

As previously noted, basic entitlement to disability 
compensation may be established for a disability resulting 
from personal injury incurred in or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When all of the evidence is assembled, the VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Based on the evidence described above, the record supports 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder, diagnosed as a bipolar disorder.  The 
Board initially acknowledges that the veteran's bipolar 
disorder was not noted in service; however, it is also 
acknowledged that in January 1963, the veteran incurred a 
trauma to the head, as he was hit in the head with the butt 
of a rifle and thereafter received treatment.  In addition, 
there is current evidence of a bipolar disability and a 
logical nexus between the current disability and the head 
trauma.  Caluza, supra; see also Rose v. West, 11 Vet. 
App. 169 (1998).

In May 1996, M.L., M.D., after thoroughly reviewing the 
veteran's service records, hospital records, physician 
reports, diagnostic studies, psychiatric records and 
supporting statements, concluded that the record establishes 
that the veteran's mental illnesses, psychiatric disabilities 
and active psychosis were incurred during service from 
December 1962 to November 1965 and that the veteran 
experienced progressive deterioration during the two years 
after being discharged from active duty.  M.L. then explained 
that the veteran's precursors to the bipolar disorder were 
three Article 15's (misconduct in service), visits to the 
psychiatrist in service, the inability to sleep in service, 
fugue states, seizures, two jail visits in 1966 and a court-
ordered commitment to the State Hospital for mental 
illnesses, as well as stays at the VAMC psychiatric wards in 
Lebanon, Pennsylvania in 1967, 1968 and 1969.  Additionally, 
the veteran was ruled incompetent by the VA and courts, and 
had three failed marriages, failed relationships and five 
incarcerations for contempt and over thirty physical 
confrontations with citizens.  The veteran's listed 
bankruptcy in 1957, vocational dilettantism, geographical 
instability, psychomotor epilepsy, suicide attempts, 
irritable moods, irritable affect, racing thought process, 
poor judgment and insight, pressured and circumstantial 
speech, poor thought content, depression, manic depression, 
insomnia, and hypomania were also listed as precursors.  
After reviewing the entire evidence of record, M.L. found the 
veteran's disorder service-connected.  By letters dated in 
August 1996, October 1996, and August 1998, M.L. reiterated 
the aforementioned conclusion.  Considering the foregoing 
evidence in conjunction with the service medical records, the 
Board finds that the record creates a logical nexus between 
the veteran's bipolar disorder and service.  See generally, 
Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 
5 Vet. App. 229 (1993); Rollings v. Brown, 8 Vet. App. 8 
(1995).

Additionally, the Board points out that prior to service, no 
complaints of a psychiatric disorder were documented and 
subsequent to service, the record is devoid of any 
intercurrent head traumas or other precipitators.  As such, 
the veteran's subsequent manifestations of bipolar disorder 
have not been clearly attributable to any pre or post-service 
intercurrent cause.  38 C.F.R. § 3.303(b).  The Board also 
points out that the record is devoid of any evidence 
rebutting M.L.'s conclusions that the veteran's bipolar 
disorder is related to events from service.  Instead, the 
record shows that in January 1963 the veteran was struck in 
the head with the butt of a rifle, that a diagnosis of 
bipolar disorder has been made and the veteran receives 
treatment, and that unrebutted medical evidence of a nexus 
between the two has been presented.  As long as the evidence 
of record overall shows that the veteran's bipolar disorder 
is causally related to in-service events, entitlement to 
service connection may be established.  Caluza, 
7 Vet. App. 498; 38 C.F.R. § 3.303.  Here the medical 
evidence of record supports each of the Caluza requirements 
and there is no medical evidence of record to the contrary.  
Considering the uncontested nature of the evidence in favor 
of service connection for a psychiatric disorder, diagnosed 
as a bipolar disorder, service connection is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107; Traunt v. Brown, 
6 Vet. App. 495 (1994); Gilbert, 1 Vet. App. 49.



ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for psychiatric disorder 
diagnosed as bipolar disorder has been reopened.

Entitlement to service connection for a psychiatric disorder, 
diagnosed as a bipolar disorder, is granted.


REMAND

As noted above, throughout the pendency of the appeal, the 
issue of entitlement to service connection for a generalized 
seizure was characterized in a finality posture and 
adjudicated on a finality basis.  However, because the record 
shows that the RO initially denied the claim in October 1995 
and the veteran thereafter perfected a timely appeal 
therefrom, the issue on appeal should be entitlement to 
service connection for a generalized seizure disorder and as 
such, adjudication on a de novo basis is warranted.  

Because of due process deficiencies associated with this 
claim, that is the February 1996 statement of the case and 
supplemental statement of the cases issued thereafter only 
inform the veteran of the laws and regulations governing the 
finality of a prior RO determination and the necessity for 
the submission of new and material evidence in order to 
reopen his claim, additional development is warranted.

VA regulation provides that a SOC must be complete enough to 
allow the veteran to present written and/or oral arguments 
before the Board.  It must contain: a summary of the evidence 
in the case relating to the issue or issues with which the 
veteran or representative has expressed disagreement; a 
summary of the applicable laws and regulations, with 
appropriate citations, and a discussion of how such laws and 
regulations affect the determination; and the determination 
of the agency of original jurisdiction on each issue and the 
reasons for each such determination.  38 C.F.R. § 19.29 
(1998).

In addition to the foregoing, throughout the veteran's 
appeal, the veteran has submitted numerous supporting 
statements indicating that he currently experiences seizures.  
In September 1996 statements, H.T., D.B.L., and B.T., a 
registered nurse, state that the veteran currently 
experienced seizures.  In August 1998, D.B.L. reiterated 
those assertions.  The Board also notes that in October 1996 
and August 1998 statements, M.L., M.D., concluded that a 
causal relationship exists between the veteran's epilepsy and 
his active duty.  However, after reviewing the evidence of 
record, the Board notes that only a diagnosis of a history of 
seizure disorder has been made.  May 1996 medical reports 
from Harris County Hospital record a diagnosis of history of 
seizures.  

Considering the aforementioned evidence of record, the Board 
finds that the veteran should be scheduled for a VA 
examination to determine whether the evidence supports a 
diagnosis of generalized seizures and if so, to determine 
whether it is at least as likely as not that the disorder is 
attributable to in-service events.  The Court has held that 
the Board may not rely on its own unsubstantiated medical 
conclusions to refute medical evidence favorable to the 
claimant.  See Watai v. Brown, 9 Vet. App. 441, 444 (1996), 
citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  If 
the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  Talley v. Brown, 6 Vet. App. 72 
(1993); see also Green (Victor) v. Derwinski, 1 Vet. App. 121 
(1991).  As such, additional development in this regard is 
warranted as well.

In April 1997, the RO denied entitlement to individual 
unemployability.  Thereafter, it is unclear if the veteran 
received notice of that determination, as the April 1997 SSOC 
only addresses the issues of whether new and material 
evidence had been submitted to reopen the claims of 
entitlement to service connection for a generalized seizure 
disorder and personality disorder and entitlement to service 
connection for a blow to the head.  In June 1997, the veteran 
expressed disagreement with the denial of individual 
unemployability.  The RO, however, told the veteran that the 
notice of disagreement was invalid because he had not been 
properly  notified of the denial of individual 
unemployability.  In March 1998, although the SSOC addresses 
the claims on appeal, an attached notification letter told 
the veteran that entitlement to individual unemployability 
had been denied.  At his personal hearing in August 1998 and 
by written correspondence dated in August 1998, the veteran 
resubmitted notice of disagreement.  Considering the 
foregoing, the Board finds notice of disagreement was 
"filed" within one year from the date that the RO mailed 
notice of the April 1997 decision to the veteran.  
38 U.S.C.A. § 7105(c).  

Because the veteran has submitted correspondence which is 
construed as a timely notice of disagreement with the RO's 
April 1997 denial of entitlement to individual 
unemployability, a statement of the case with respect to the 
issue should be issued.  See 38 C.F.R. §§ 19.9, 20.200, 
20.201; see also Garlejo v. Brown, 10 Vet. App. 229 (1997).

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the 
following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence which may support his claims.  
All pertinent records obtained should be 
associated with the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The veteran should be asked to 
identify any other physicians or medical 
facilities from which he has been treated 
or evaluated for a seizure disorder since 
service, including any additional, 
pertinent medical reports from M.L., 
M.D., Harrisburg State Hospital, VA 
Medical Center at Houston, Texas, VA 
Hospital at Lebanon, Pennsylvania, Baylor 
Hospital, R.W.E., M.D., and Harris County 
Hospital.  After any further necessary 
information and authorization are 
obtained from the veteran, the RO should 
obtain any pertinent clinical data.  If 
any records are found, the RO should 
incorporate them into the veteran's 
claims folder.

4.  Thereafter, the RO should schedule 
the veteran for a VA neurology 
examination to determine the current 
nature and extent and etiology of his 
generalized seizure disorder.  In a 
comprehensive report, and after review of 
the veteran's history, complaints, and 
pertinent data from the claims folder, 
the examiner should identify what type of 
seizure disorder the veteran has, i.e., 
specify whether the evidence supports a 
diagnosis of generalized seizure 
disorder.  If a seizure disorder is not 
present the examiner should so state.  If 
a disorder is present, the examiner 
should comment on the etiology of the 
veteran's seizure disorder and provide an 
opinion on whether it is at least as 
likely as not that the disorder is 
related to service or any events from 
service, including the January 1963 
trauma to the head.  All reasons and 
rationales for any conclusion reached 
should be discussed and the examiner 
should reference the medical opinions 
from R.W.E., M.D., dated in September 
1996, and M.L., M.D., dated in October 
1996 and August 1998.

5.  The RO should review all the relevant 
evidence submitted and, if appropriate, 
accomplish any additional development 
deemed necessary.  Thereafter, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
generalized seizure disorder on a de novo 
basis and entitlement to individual 
unemployability.  If the claims remain in 
a denied status, the RO should issue a 
statement of the case to the veteran, 
which includes any additional pertinent 
law and regulations that were used, and a 
full discussion of action taken on the 
claim, consistent with the Court's 
instruction in Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

For the generalized seizure disorder, the 
veteran should be allowed the applicable 
time to respond thereto.  Thereafter, the 
case should be returned to the Board, if 
in order.  For entitlement to individual 
unemployability, the veteran and his 
representative should be advised of the 
applicable time in which a substantive 
appeal may be filed.  Thereafter, if an 
appeal has been perfected, this matter 
should also be returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

